TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00189-CV



                                         S. W., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        NO. CV40326, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                                DISSENTING OPINION

                The Court concludes that the district court failed to make the findings necessary

for an extension of the statutory one-year dismissal deadline and thus lost jurisdiction over the

case after that deadline expired, see Tex. Fam. Code § 263.401, rendering its termination order

void. Because I would conclude on this record that the district court made the findings necessary

to maintain jurisdiction, I dissent.

                In a suit affecting the parent-child relationship filed by the Department that

requests termination of the parent-child relationship or requests that the Department be named

conservator of the child, Family Code “section 263.401(a) provides that if a trial court fails to

commence the trial on the merits or grant an extension within one year after the trial court

appointed the Department as temporary managing conservator, the trial court’s jurisdiction

terminates, and the case is automatically dismissed.” In re G.X.H., 627 S.W.3d 288, 296 (Tex.

2021) (citing Tex. Fam. Code § 263.401(a)). However, under certain circumstances, the trial
court may extend the dismissal date. “Section 263.401(b) sets forth the circumstances in which

the automatic dismissal date—and thus the trial court’s jurisdiction over the suit—may be

extended.” Id. If “the court finds that [1] extraordinary circumstances necessitate the child

remaining in the temporary managing conservatorship of the department and that [2] continuing

the appointment of the department as temporary managing conservator is in the best interest of

the child,” then “the court may retain the suit on the court’s docket for a period not to exceed 180

days.” Tex. Fam. Code § 263.401(b). Thus, “under the statute, ‘[t]he court cannot just enter an

extension order.’ Rather, “the court must make [the two] specific findings to support the

extension order.” G.X.H., 627 S.W.3d at 298 (quoting In re Dep’t of Fam. & Protective Servs.,

273 S.W.3d 637, 243 (Tex. 2009) (orig. proceeding)). “Trial courts should make the section

263.401(b) findings in a written order as a matter of course, but . . . the failure to do so is not

error, provided the findings are made orally on the record or in some other writing.” Id. at 299.

                Trial courts are not required to “hold a hearing before extending the dismissal

date,” and “in the absence of a record of the hearing” on the matter, “we presume the evidence

was sufficient to support the trial court’s findings.” Id. at 300 (citing In re D.S., 602 S.W.3d 504,

510 n.9 (Tex. 2020)). When the parents “are challenging the trial court’s extension of the

dismissal date,” it is “the parents who b[ear] the burden to bring forth on appeal a record to

demonstrate the absence of evidence to support the required findings.” Id. Finally, there is no

requirement in the statute that a new dismissal date and trial date be set before the initial

dismissal date—as long as the trial court makes the required statutory findings and grants the

extension before the initial dismissal date, the trial court retains jurisdiction over the case. See

id. Any other “claimed defects relating to the other requirements of 263.401(b)” do not divest

the trial court of jurisdiction. Id.

                                                 2
               In this case, the district court made the required findings in its April 16, 2021,

Permanency Hearing Order:



       Pursuant to Section 263.401(b), Texas Family Code, the Court finds that
       extraordinary circumstances necessitate the children remaining in the temporary
       managing conservatorship of the Department and that continuing the appointment
       of the Department as temporary managing conservator is in the best interest of the
       children, and extension of not more than 180 days should be granted due to
       extraordinary circumstances, the case should be retained on the Court’s docket
       and a new dismissal date should be scheduled and the suit should be set for final
       hearing on a date that will allow the Court to commence the trial on the merits
       before that automatic dismissal date.


The Court acknowledges these findings but discounts them, contending that the Department “had

not requested an extension and the signed order did not state an extended deadline.” However,

as mentioned above, including a new dismissal date in the order is not a requirement for

maintaining jurisdiction. See id. As for the Department not requesting an extension, while it is

true that there is no such request in the Department’s permanency report that was filed before the

April permanency hearing, I do not find that dispositive of the jurisdictional inquiry. We do not

have a record of the April permanency hearing and thus do not know what relief was requested

or what evidence was presented at that hearing. But in the absence of a record, “we presume the

evidence was sufficient to support the trial court’s findings,” id., and the written order states that

the district court found that “extraordinary circumstances necessitate the children remaining in

the temporary managing conservatorship of the Department and that continuing the appointment

of the Department as temporary managing conservator is in the best interest of the children.” See

id. I cannot conclude on the record before us, as the Court apparently does, that the district

court’s Section 263.401(b) findings in its April permanency order should be disregarded.



                                                  3
               Moreover, the record of the June 2021 permanency hearing also establishes that

the district court made the required findings to support its extension order. At that hearing, the

Department requested an extension. It called as a witness Belinda Torrey, the CPS caseworker

who had been assigned to the case just that month. Torrey testified that, “having just taken over

this case,” she “tried to look into everything to see how [the parents] are doing with their

services.” Torrey determined that the parents were “completing a lot of [their] services” but that

“the drug tests are up and down,” and she needed more time to determine the reason for that.

The Department then asked Torrey, “We are approaching, I’m a little off track here, but the drop

dead date is August 9th, correct?” Torrey answered, “That’s correct. And the Department is

asking for an extension that would give us another six months and the dismissal would be

February 25th, 2022.”

               After further discussion regarding additional drug testing and other issues,

counsel for Mother requested that as the case continued, the trial court order an in-person

visitation schedule. The district court asked the children’s guardian ad litem for her opinion on

the matter, and she stated that she “[had] no trouble with the in-person visits and I think that

would be good for the kids.” The district court “agree[d] with the ad litem,” instructed the

parties to complete more drug testing, and stated that it would then “instruct Mrs. Torrey to move

forward with in-person visits at this time.” The district court added, “I think that is the best

interest of the children based on today’s testimony.” After further discussion between the court

and the parties on other matters, including when the next hearing date would be, counsel for the

Department reminded the trial court of its earlier request for an extension. The trial court agreed

to the request: “Yes, I will grant the extension in this case. It would appear that we are making

progress which I’m very glad to hear and I don’t mind granting the extension at all.” After

                                                4
confirming the availability of the parties for a subsequent hearing date of August 13, 2021, the

district court stated, “All right. Extension granted.” No party objected to the extension. The

court concluded, “I will just close by saying to the [parents] that I’m pleased with the progress

I’m seeing and keep up the good work and I think we are on a good track here.” Consistent with

the district court’s pronouncement at the hearing, the district court’s June 18, 2021, permanency

order included a handwritten notation stating, “Extension granted.”

               I would conclude that the district court made the required section 263.401(b)

findings at the hearing. The district court referenced the progress that the parents had made in

completing their services and stated that they were on “a good track here,” which indicates that

the district court found that extraordinary circumstances were present. See Tex. Fam. Code

§ 263.401(b-3) (providing for finding of extraordinary circumstances when: “(1) a parent of a

child has made a good faith effort to successfully complete the service plan but needs additional

time; and (2) on completion of the service plan the court intends to order the child returned to the

parent.”). Additionally, the district court found that additional drug testing and in-person visits

would be in “the best interest of the children,” and the record supports a finding that for those

additional drug tests and in-person visits to occur, the case needed to be continued beyond the

initial dismissal date. Thus, the record of the June permanency hearing reflects that the district

court made the specific statutory findings that it was required to make to support its

extension order.

               In sum, when I consider both the written findings that the district court made

following the April permanency hearing and the oral findings that it made at the June

permanency hearing, I conclude that the district court made the necessary findings to maintain

jurisdiction of the case beyond the initial dismissal date, and for that reason, its termination order

                                                  5
is not void. See G.X.H., 627 S.W.3d at 298–301. I dissent from the Court’s conclusion to the

contrary.



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dissenting Opinion

Filed: August 31, 2022




                                               6